In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                   No. 07-20-00312-CV


   TIMOTHY CASTLEMAN AND CASTLEMAN CONSULTING, LLC, APPELLANTS

                                           V.

INTERNET MONEY LIMITED D/B/A THE OFFLINE ASSIST AND KEVIN O’CONNOR,
                     INDIVIDUALLY, APPELLEES

                          On Appeal from the 237th District Court
                                  Lubbock County, Texas
               Trial Court No. 2020-540,788, Honorable Les Hatch, Presiding

                                      June 4, 2021
                           MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER and DOSS, JJ.

      Tim Castleman and Castleman Consulting, LLC (Castleman) appeal from a final

summary judgment denying their petition for a bill of review. Through it, they sought to

set aside two separate final orders. Signed on December 29, 2019, the first awarded

attorney’s fees to Internet Money Limited d/b/a The Offline Assist and Kevin O’Connor,

Individually (Money); it was made final through a severance order dated January 15,

2020. The second was a final judgment on the merits awarding damages to Money and
signed on March 2, 2020. Castleman alleged that they lacked notice of both the attorney’s

fee hearing and subsequent trial on the merits. The lack of notice purportedly entitled

Castleman to a bill of review vacating the two decrees. The record illustrates (and no one

disputes) that Castleman knew of the decrees early enough to timely move for their

reconsideration. Furthermore, such motions were timely filed and overruled by operation

of law.1 Also undisputed is that no one filed a notice perfecting an appeal from either final

order. Instead, Castleman allegedly sought legal counsel as the extended time period for

undertaking an appeal ran. Castleman eventually obtained counsel in July of 2020.

Through him, Castleman petitioned for a bill of review. That resulted in the litigants filing

cross-motions for summary judgment. On November 30, 2020, the trial court granted that

of Money and denied Castleman “all pending relief.” Through two issues, Castleman

asserts that the trial court erred. We address the first only for it is dispositive and affirm.

        Castleman initially asserts that the “the District Court improperly granted summary

judgment for Internet Money on Appellants’ bill of review.” Being an appeal from a

summary judgment, we apply the standard generally used to review them. It is described

in Barbara Techs. Corp. v. State Farm Lloyds, 589 S.W.3d 806 (Tex. 2019).

        Next, a bill of review is an equitable proceeding directly attacking a judgment no

longer appealable or subject to a motion for new trial. Frost Nat’l Bank v. Fernandez, 315

S.W.3d 494, 504 (Tex. 2010).               Courts do not readily grant them “‘[b]ecause it is

fundamentally important in the administration of justice that some finality be accorded to

judgments.’” Valdez v. Hollenbeck, 465 S.W.3d 217, 226 (Tex. 2015); see Crouch v.



        1That is, Tim Castleman filed a pro se motion to rehear the fees order on January 17, 2020. The
motion was filed on behalf of the “Petitioners,” consisting of himself and the limited liability corporation.
Again, acting pro se on behalf of the “Petitioners,” Tim Castleman moved for a new trial on April 1, 2020.

                                                     2
McGaw, 134 Tex. 633, 138 S.W.2d 94, 96 (Tex. 1940) (noting that a bill of review requires

“something more than injustice”). To obtain a bill, the petitioner normally must plead and

prove 1) a meritorious claim or defense to the judgment, 2) which the petitioner was

prevented from asserting by official mistake or by the opposing party’s fraud, accident, or

wrongful act, and (3) unmixed with any fault or negligence of his own. See King Ranch,

Inc. v. Chapman, 118 S.W.3d 742, 751–52 (Tex. 2003). The proceeding being equitable

in nature also obligates the petitioner to illustrate due diligence in pursuing all legal

remedies available to attack the judgment in question. Fulton v. State, No. 07-07-0199-

CV, 2008 Tex. App. LEXIS 5601, at *4 (Tex. App.—Amarillo July 23, 2008, no pet.) (mem.

op.).

        Perfecting a direct appeal is one such legal remedy. One neglecting to avail

himself of that remedy is “‘not entitled to resort to a court of equity for relief against the

judgment.’” French v. Brown, 424 S.W.2d 893, 895 (Tex. 1967) (quoting Lynn v. Hanna,

116 Tex. 652, 296 S.W.280 (Tex. 1927)); Headifen v. Harker, No. 03-16-00028-CV, 2017

Tex. App. LEXIS 8243, at *6–7 (Tex. App.—Austin Aug. 30, 2017, pet. denied) (mem.

op.); accord Rizk v. Mayad, 603 S.W.2d 773, 776 (Tex. 1980) (stating that “[j]ust as a bill

of review may not be used when one neglects to urge a motion for new trial or appeal

when he has time to do so, a bill of review may not be used as an additional remedy after

one has timely filed a motion to reinstate and a motion for new trial and has made a timely

but unsuccessful appeal”).

        The record at bar illustrates that Castleman timely moved the trial court to rehear

both its attorney fee order and final judgment. Filing those motions extended the date by

which they had to perfect an appeal. TEX. R. APP. P. 26.1(a) (stating that a notice of



                                              3
appeal must be filed within 30 days after the judgment is signed or 90 days after that if a

party timely moved for a new trial). Yet, Castleman did not file a notice perfecting an

appeal from either decree. Thus, they neglected to pursue an available legal remedy.

       To justify their neglect and avoid its effect, they tell us they instead endeavored

diligently to find legal counsel. So too are we told that Tim Castleman’s status as a non-

lawyer barred him from prosecuting the appeal on behalf of his corporation. Regarding

the latter, it is odd that Tim’s lay status did not preclude him from filing motions for

rehearing and new trial on behalf of himself and the corporation. Indeed, he does not

attempt to explain why he thought he could do that for the corporation but not perfect an

appeal for it. Nevertheless, we agree that “[g]enerally a corporation may be represented

only by a licensed attorney.” Kunstoplast of Am., Inc. v. Formosa Plastics Corp., USA,

937 S.W.2d 455, 456 (Tex. 1996). Yet, that rule has limited exceptions. They involve

performing ministerial tasks.    That is, a non-lawyer may perform certain “ministerial

task[s]” on behalf of the entity, one of which is perfecting an appeal. Id. (wherein the court

approved of a non-lawyer depositing cash with a clerk in lieu of the cost bond then needed

to perfect an appeal); accord Rabb Int’l, Inc. v. SHL Thai Food Serv., LLC, 346 S.W.3d

208, 210 (Tex. App.—Houston [14th Dist.] 2011, no pet.) (stating that “even though a non-

attorney cannot represent a corporation, the Supreme Court of Texas has held that a non-

attorney can perfect appeal on behalf of a corporation”); see In re Envo Specialties LLC,

No. 09-18-00481-CV, 2019 Tex. App. LEXIS 2058, at *11 n.14 (Tex. App.—Beaumont

Mar. 14, 2019, orig. proceeding)(per curiam) (observing the LLC’s managing partner who

was not an attorney but knew of the judgment could have filed a notice of appeal for the

corporation); Amron Props. LLC v. McGown Oil Co., No. 14-03-01432-CV, 2004 Tex.



                                              4
App. LEXIS 2268, at *1–2 (Tex. App.—Houston [14th Dist.] Mar. 11, 2004, no pet.) (mem.

op.) (stating that “[w]hile a non-lawyer corporate officer may perform a ministerial task

necessary to perfect an appeal, . . . a corporation may be represented only by a licensed

attorney in the prosecution of its appeal”).2 The notice of appeal may be defective given

the non-lawyer status of the person filing it. In re Envo Specialties LLC, 2019 Tex. App.

LEXIS 2058, at *11 n.14. Yet, it is subject to amendment. Id. More importantly, it would

serve to preserve an appellate remedy which could be prosecuted once legal counsel

were obtained.3 Simply put, a legal remedy was available to Castleman. They did not

pursue it.

        As for the justification concerning attempts to search for counsel, we do not see

how that barred either Tim or the corporation from filing a timely notice as the search

progressed. Tim certainly had that authority to do so on his own behalf, and, as observed

above, the authority to do it for the corporation. And, again, we cannot ignore the

undisputed evidence that Tim had no hesitance to act for himself and the corporation

when it came to moving the trial court to rehear the two decrees. Moreover, the record

indicates that the two litigants actually had legal counsel for purposes of attacking the

attorney’s fee order. Though counsel withdrew, they were represented during a period in

which an appeal of that order could have been perfected.




        2 A non-lawyer may also file a motion for new trial for purposes of extending the appellant deadlines.
Rabb Int’l, Inc., LLC, 346 S.W.3d at 210. Various other ministerial acts which a non-lawyer may undertake
for a corporation and their limited effect are discussed in Kelly v. Hinson, 387 S.W.3d 906 (Tex. App.—Fort
Worth 2012 pet. denied).
        3 Of course, nothing prevented Tim Castleman from perfecting an appeal on his own behalf.
Individuals as litigants are free to represent themselves pro se.

                                                      5
      Simply put, forgoing the legal remedy of appeal warranted denial of the bill of

review. See In re Envo Specialties LLC, supra. Consequently, we affirm the trial court’s

judgment.



                                                      Brian Quinn
                                                      Chief Justice




                                           6